Citation Nr: 0911103	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-33 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to July 
1996, and from December 2003 to February 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The claim was remanded in June 2008 and is now 
ready for disposition.  


FINDING OF FACT

A chronic low back disorder was not manifest during service; 
the current low back disorder is unrelated to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

The Veteran contends that he has a low back disorder that has 
been ongoing since his time in service.  Service treatment 
records show that he was seen for a complaint of a backache 
in November 2004.  He described a four month history of pain 
in his back when while running.  The assessment was lumbago 
and he was to avoid running for two weeks and use stretching 
exercises.  

The Veteran reported back pain on his February 2005 post-
deployment form.  He stated he had a history of a backache 
since October 2004.  This condition was treated with non-
steroidal anti-inflammatory drugs, relaxants, and stretching.  
Sporadic back pain was still present.  However, no chronic 
low back pathology was identified in service.

The Veteran separated from service in February 2005 and filed 
a claim for, among other things, a low back disorder shortly 
thereafter.  At an August 2005 VA examination, he reported 
his lumbar back pain began in 2004 when he was lifting heavy 
loads while in service.  He related that the pain was 
intermittent, and he was not experiencing pain on the date of 
the examination.  The examiner noted X-ray evidence of an 
anterior wedging of thoracic discs 11 and 12 (T11 and T12).  
The diagnosis was lumbar strain; however, the examiner 
rendered no opinion as to etiology.

In an August 2008 follow-up VA examination, another examiner 
reviewed the Veteran's claims file and noted the November 
2004 in-service treatment, as well as the February 2005 post-
deployment report.  The Veteran reported that he injured his 
back while lifting heavy wood panels while working 
construction in Afghanistan.  He complained of daily low back 
pain associated with prolonged sitting or standing, worse in 
the morning but without radiation.  

Physical examination revealed tenderness to palpation at L5 
and S1.  The diagnosis was "unremarkable lumbar exam" but 
the examiner also noted the Veteran had low back pain 
compatible with lumbar strain.  On the critical inquiry as to 
whether the Veteran's current complaints were related to 
service, the examiner stressed that the Veteran had no 
complaint of pain at the T11 and T12 level.  

The examiner found relevant that the Veteran had no follow up 
after his November 2004 visit, that there was no evidence of 
trauma in service, and no evidence of a report to sick call 
after a heavy lifting injury.  The examiner opined "[b]ased 
on today's physical examination and review of the claims 
folder[,] it is not as at least as likely as not patient has 
a lumbar condition secondary to military service . . . ."  
The examiner went on to explain that there was no objective 
findings on the area indicated to be painful; L5 and S1.  
Also, the examiner intimated there was a lack of evidence in 
the claims folder to relate the Veteran's current lumbar 
strain to service.

Based on the evidence, the Board finds that service 
connection is not warranted.  While the anterior wedging of 
T11 and T12 was noted, the only diagnosis shown is lumbar 
strain.  There is no competent evidence relating this 
diagnosis to service.  The examiner clearly explained that 
the Veteran's current complaints were not related to the 
August 2005 X-ray findings; the X-ray showed anterior wedging 
at T11 and T12 while the Veteran complained of pain on 
palpation at L5 and S1.  The inference is that his current 
complaints and the diagnostic testing were unrelated.  

Additionally, there is no showing of chronicity post-service, 
as the Veteran stated at the August 2005 examination that he 
was not currently experiencing back pain.  Chronicity is 
required by 38 C.F.R. § 3.303(b).  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the appeal must be denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also provided with a follow-up VCAA letter in November 2006.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the November 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained service treatment records and VA 
outpatient treatment records.  Further, specific VA medical 
opinions pertinent to the issue on appeal were obtained in 
August 2005 and August 2008.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


